OPINION

Per Curiam:

Through this post-conviction habeas proceeding following his plea of guilty to two counts of forgery, the petitioner contends that his retained counsel was incompetent and that the prosecutor failed to keep a plea bargaining agreement. The district court ruled against him and this appeal followed.
The contentions below and here are wholly without merit. The record of the arraignment and of the later hearing on the habeas proceeding reflects competent representation by counsel resulting in the dismissal of several other pending charges against petitioner in return for his plea of guilty to the charges for which he is presently incarcerated and that the negotiated *517plea bargain was fully honored in every respect. Indeed, this appeal admittedly is tendered only to comply with the commands of Anders v. California, 386 U.S. 738 (1967), and Sanchez v. State, 85 Nev. 95, 450 P.2d 793 (1969). Our review of the record shows that the appeal is without merit.
Affirmed.